Exhibit 10.3

THEATER SERVICES AGREEMENT

THIS THEATER SERVICES AGREEMENT (this “Agreement”) is dated and made effective
as of April 20, 2018 (the “Effective Date”), by and between FE Concepts, LLC, a
Texas limited liability company (the “Company”) and CNMK Texas Properties, LLC,
a Texas limited liability company (“Cinemark” and, together with any of its
subsidiaries or parent from time to time providing Services hereunder, the
“Consultant”).  The Consultant and the Company are sometimes referred to in this
Agreement, collectively, as the “Parties” and each individually as a “Party.”
Defined terms used in this Agreement but not otherwise defined herein have the
meanings ascribed to them on Schedule I hereto.

RECITALS

A.   Consultant and AWSR Investments, LLC, a Texas limited liability company,
are parties to that certain Limited Liability Company Agreement, dated as of
April 20, 2018 (the “LLC Agreement”), pursuant to which CB Entity and Consultant
have formed the Company to own and operate a certain family entertainment
facilities, or facilities, incorporating games, rides, bowling, restaurants,
bars and motion picture theater auditoriums (the “Facilities”).

B.   The Consultant has the qualified, experienced and necessary personnel to
consult with the Company regarding the construction and operation of the motion
picture theater auditoriums (the “Auditoriums”) to comprise a portion of a
Facility.

C.   The LLC Agreement provides in part that the Company shall engage the
Consultant to provide certain services pursuant to Article I of this Agreement
(the “Theater Services”).

D.   Cinema Management, L.L.C. (the “Manager”) is a party to a Management
Services Agreement with the Company to provide comprehensive management services
regarding the construction, development, operation and staffing of any Facility
(collectively, the “Management Services”).

E.   The Company desires    to retain the Consultant to provide the Theater
Services with respect to any Facility and the Consultant is willing to provide
such Theater Services, upon the terms and subject to the conditions set forth in
this Agreement.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties, intending to be
legally bound, agree as follows:

 

--------------------------------------------------------------------------------

 

Article I
THEATER SERVICES

1.1   Auditorium Construction.  The Consultant agrees to consult with the
Company and the Manager regarding the construction of the Auditoriums to be
constructed at any Facility.  The Consultant shall advise the Company and the
Manager with respect to:

(a)   recommendations regarding the number, size and design of the Auditoriums
to be located in a Facility;

(b)   recommendations regarding architects, engineers, contractors, suppliers
and vendors in connection with the construction of the Auditoriums;

(c)   recommendations regarding furniture, fixtures and equipment to be used in
the Auditoriums; and

(d)   consultations as may be reasonably requested by the Company or Manager
during the construction of the Auditoriums at a Facility.

1.2   Theater Technologies. The Consultant agrees to provide the following
services relating to theater technologies:

(a)   select all digital projection, TMS, screen and sound equipment for
purchase by the Company or the Manager on the Company’s behalf;

(b)   install, or supervise the installation of, all digital projection and TMS
equipment;

(c)   perform remote support of the digital cinema systems through CSC;

(d)   manage the warranty and RMA of the digital cinema systems; and

(e)   perform or supervise annual maintenance, upgrades and emergency support
using the Consultant’s booth engineers.

1.3   Film Booking and Buying.  The Consultant agrees to book and license or
cause to be licensed on the Company’s behalf, films and other attractions for
exhibition in the Auditoriums.  The Consultant is hereby authorized by the
Company to execute film license agreements on behalf of the Company for any
Facility.

1.4   Training.  The Consultant agrees to provide necessary and appropriate
training both at a Facility and the Consultant Related Facilities to the
Manager’s facility-level personnel who will be assigned to conduct the
exhibition of films in the Auditoriums, including ticketing personnel, certain
concession operations and operators of film projection equipment and any other
training necessary to fully plan, construct, equip, and successfully operate the
Auditoriums.  Training will be conducted at the Consultant’s sole election at a
Facility or at the Consultant’s facilities.

2

--------------------------------------------------------------------------------

 

1.5   Theater Operations.  The Consultant will consult with the Company and the
Manager regarding the motion picture theater operations including:

(a)   ticket pricing policies;

(b)   film booking;

(c)   film settlement and settlement of any disputes with the distributors of
content booked by the Consultant;

(d)   scheduling of motion picture exhibition times;

(e)   publication of show times;

(f)   management of studio relations and weekly trailer programming;

(g)   management of day-to-day studio relations, in-theater and on-line
promotions;

(h)   management of trailer placements;

(i)   management of studio partnership marketing funds as applicable to the
films shown at a Facility

(j)   arranging for on-screen advertising;

(k)   recommendations regarding ticketing systems and any third party ticketing
vendors;

(l)   recommendations regarding personnel requirements in connection with motion
picture exhibition in the Auditoriums; and

(m)   recommendations regarding budget for line items relating to the motion
picture theater auditoriums, including without limitation film rental expense,
in theatre marketing and projector maintenance and repair.

1.6   Exclusive Provider of Theater Services.  Unless otherwise expressly agreed
by the Consultant with respect to any Facility, the Consultant shall be the
exclusive provider of the Theater Services contemplated by this Agreement with
respect to each Facility acquired, owned or operated by the Company.

1.7   Company Approval.  For the purpose of this Agreement, any consent or
approval required or permitted to be given by the Company regarding Theater
Services shall require the approval of the Board (including either Lee Roy
Mitchell or at least one Board member not affiliated with the Consultant) or,
the approval of an executive officer of the Company not affiliated with the
Consultant to the extent that specific authority to grant such consent or
approval has been expressly delegated to such officer by the Board, subject to
any additional approval required by the Members in accordance with the LLC
Agreement.  Any notice by the Consultant to the Company shall be given in
accordance with Section 6.5.

3

--------------------------------------------------------------------------------

 

Article II
ACKNOWLEDGEMENTS

2.1   Delegation of Duties.  Notwithstanding anything to the contrary contained
in this Agreement, the Consultant shall have the right to delegate or
subcontract its duties under this Agreement to any Person; provided, however,
that no such delegation or subcontracting shall relieve the Consultant of
liability under this Agreement and further provided that the Consultant shall
supervise the activities of such subcontractor, and provided, further that the
Consulting Fee continues to be paid to the Consultant.

2.2   No Restrictions on the Consultant.  The Consultant shall not be required
to spend its full time and attention to provide any of the Services.  The
Consultant shall devote such time and personnel as the Consultant deems
appropriate to provide the Services pursuant to this Agreement.  The Company
acknowledges that the Consultant and its Affiliates are in the business of
developing and acquiring motion picture exhibition theaters that may be
competitive with a Facility and that the Consultant and its Affiliates may in
the future be presented with opportunities to develop new theaters and acquire
existing theaters.  Except as may be set forth herein, the Parties agree that
nothing in this Agreement shall be construed to restrict the Consultant from
pursuing opportunities to develop new theaters and acquire existing theaters,
and the pursuit of those ventures or activities by the Consultant or its
Affiliates shall not be deemed wrongful or improper, even to the extent they are
competitive with, or might otherwise constitute an opportunity for, the
Company.  Without limiting the foregoing, the Consultant and its Affiliates may
pursue concepts, ventures and opportunities on behalf of themselves rather than
on behalf of the Company and need not offer, and the Company renounces any
interest or expectancy as to participate in, such concepts, ventures and
opportunities to the Company.

2.3   Film Settlement Policies.  The Company acknowledges that subject to the
next sentence, (i) with respect to booking services, numerous subjective and
nonquantifiable matters of judgment go into the decision of which films to book
and the terms of such booking and the Consultant, for a variety of reasons, may
find it necessary to book films of certain distributors;  (ii) separate
geographic areas may be unique and involve factors relevant to policies employed
in the negotiation and effectuation of film settlement (“Settlement Policies”)
that are not of equal importance to other geographical areas, (iii) Settlement
Policies for one area may not necessarily be evaluated against or compared to
the Settlement Policies the Consultant or its Affiliates employ or employed in
other geographic areas or markets, and (iv) the Consultant will not be required
to employ the same or similar Settlement Policies hereunder as it or its
Affiliates follow in other geographic areas or markets or for other theaters
owned, leased or managed by the Consultant in the same geographical area;
provided that the Consultant shall conduct the Settlement Policies in a good and
businesslike manner and in a manner consistent with Consultant Related
Facilities.  The Company confirms the Consultant has made no representation or
covenant as to the Settlement Policies or booking policies it has or will have
with respect to any theaters which are owned, leased or managed by the
Consultant or its Affiliates or which are to be managed pursuant to the
Management Agreement other than that Consultant will employ the same policies
and practices in respect thereof on behalf of the Company as it does on behalf
of the Consultant’s theaters and that the Consultant will act in good faith in
respect thereof.

4

--------------------------------------------------------------------------------

 

2.4   No Restriction on Payment of Consulting Fee.  The Company agrees not to
directly or indirectly create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or the restriction on the ability of the
Company to pay to the Consultant any fees or other amounts payable to the
Consultant under this Agreement.

2.5   Management Agreement.  The Consultant acknowledges that the Company has
entered into the Management Agreement with the Manager pursuant to which the
Manager shall provide the Management Services.  The Company hereby authorizes
the Consultant to coordinate providing the Theater Services with the
Manager.  The Consultant is authorized to rely on instructions from the Manager
and advise the Manger’s personnel regarding the various recommendations to be
provided by the Consultant under this Agreement.  The Company authorizes and
directs the Manager to pay all Consulting Fees to the Consultant, and reimburse
the Consultant for all Consultant Expenses incurred by the Consultant, as
provided in this Agreement.

Article III
CONSULTING FEE

3.1   Consulting Fees.  As compensation for its services under this Agreement,
the Company will pay Consultant fees (the “Consulting Fees”) as set forth on
Schedule II hereto. Consultant shall invoice the Company monthly in arrears for
Consulting Fees due with respect to the Theater Services performed by Consultant
each month during the term of this Agreement.  All invoices shall be due and
payable within thirty days after receipt by the Company.

3.2   Consulting Expenses.  The Company shall reimburse the Consultant for its
out-of-pocket expenses incurred in providing the Theater Services, including,
but not limited to travel expenses to any Facility or proposed Facility site,
any Company Trademark related fees or expenses advanced by the Consultant in its
reasonable discretion and such other expenses as may be reasonably incurred by
the Consultant as set forth on Schedule III hereto (“Consultant Expenses”).

Article IV
INDEMNITY

4.1   Indemnification by the Company.  The Company shall indemnify and hold
harmless the Consultant and its shareholders, managers, officers, directors,
employees and other agents, representatives and Affiliates (and the members,
managers, officers, directors, employees and other agents, representatives and
Affiliates of such Persons) (such indemnified Persons, the “Consultant
Indemnified Persons”) from, against and in respect of any and all claims,
Proceedings, obligations, liabilities, liens, encumbrances, losses, damages,
assessments, fines, penalties, taxes, fees, costs (including costs of
investigation, defense and enforcement of this Agreement, including attorneys’
fees and disbursements), expenses or amounts paid in settlement (in each case,
including reasonable attorneys’ and experts fees and expenses) (collectively,
“Losses”), in the case of clauses (b) and (c) below, whether or not involving a
Third Party Claim, to the extent such Losses are incurred or suffered by the
Consultant Indemnified Persons as a result of, arising out of or directly or
indirectly relating to:

5

--------------------------------------------------------------------------------

 

(a)   any claim or Proceeding made, initiated or threatened by any Person other
than a Party (a “Third Party Claim”) that relates to the provision of the
Services under this Agreement, the management and operation of a Facility or the
Business, or the consequences of the Consultant’s compliance with the terms of
this Agreement or any directions provided by the Company or the Manager relating
to the operation of the Business, other than to the extent such Losses are
caused by the bad faith, gross negligence or willful misconduct of the
Consultant or any of its shareholders, managers, officers, directors, employees
and other agents, representatives and Affiliates (or the shareholders, members,
managers, officers, directors, employees and other agents, representatives and
Affiliates of such Persons);

(b)   all Consultant Expenses;

(c)   any breach of this Agreement by the Company.

4.2   Indemnification by the Consultant.  The Consultant shall indemnify and
hold harmless the Company, the Company Subsidiaries and the members, managers,
officers, directors, employees and other agents, representatives and Affiliates
thereof (and the members, managers, officers, directors, employees and other
agents, representatives and Affiliates of such Persons) (such indemnified
Persons, the “Company Indemnified Persons”) from, against and in respect of any
and all Losses to the extent such Losses are incurred or suffered by the Company
Indemnified Persons as a result of, arising out of or directly or indirectly
relating to any Third Party Claim that relates to the provision of the Theater
Services under this Agreement to the extent such Losses are caused by the bad
faith, gross negligence or willful misconduct of the Consultant or any of its
shareholders, managers, officers, directors, employees and other agents,
representatives and Affiliates (or the shareholders, members, managers,
officers, directors, employees and other agents, representatives and Affiliates
of such Persons);

4.3   Insurance Recoveries.  The amount of Losses for which indemnification is
available under Section 4.1 and 4.2 shall be calculated net of any amounts
actually recovered by the Company Indemnified Persons or the Consultant
Indemnified Persons, as the case may be, under insurance policies with respect
to such Losses. In the event that any indemnifying person makes any payment
under Section 4.1 or 4.2 in respect of any Losses, such indemnifying person
shall be subrogated, to the extent of such payment, to the rights of such
indemnified person against any insurer or other third Person with respect to
such Losses.

Article V
TERM AND TERMINATION

5.1   Term of Agreement.  This Agreement shall commence on the Effective Date
and shall continue until the tenth (10th) anniversary of the Effective Date,
unless terminated earlier or extended pursuant to Section 5.2 (the term of this
Agreement, as so modified is referred to herein as the “Term”).  

6

--------------------------------------------------------------------------------

 

5.2   Modification of Term; Termination.  

(a)   The Consultant shall have the right at any time by giving (i) fifteen (15)
days advance notice in writing to the Company to terminate this Agreement for
non-payment under this Agreement if such non-payment is not resolved within
fifteen (15) business days following written notice or (ii) after the first
Facility has been in operation for a full year, two-hundred and seventy (270)
days advance notice to terminate this Agreement, for any reason, with or without
cause; or

(b)   The Company may terminate this Agreement at any time for Cause by giving
fifteen (15) days advance notice in writing to the Consultant; provided that the
Company shall not be permitted to terminate this Agreement without Cause without
the prior written consent of the Consultant at any time prior to the expiration
of the Term; or

(c)   This Agreement shall automatically terminate upon termination of the
Management Agreement and termination of the Transition Services Period (if
applicable).

5.3   Commencement and Termination of Specified Theater Services.  The provision
of the Theater Services under this Agreement shall commence with respect to each
Facility on such date prior to the acquisition of the site for such Facility (or
acquisition of any existing Facility) as the Company may specify.  After
commencement of the Theater Services, the provision of the Theater Services
under this Agreement shall continue in respect of such Facilities, unless
terminated earlier as expressly provided in Section 5.2.  

5.4   Effects of Termination.  The termination of this Agreement in its entirety
(or the termination of any of the Theater Services with respect to the
Facilities), howsoever arising, shall be without prejudice to the rights and
duties of the Parties accrued prior to termination. The covenants, agreements,
terms and conditions of this Agreement which expressly or impliedly have effect
after termination shall continue to be enforceable notwithstanding termination
including all indemnification and confidentiality provisions contained in this
Agreement.  If this Agreement (or the termination of any of the Theater Services
with respect to the Facilities) is terminated for any reason, any amounts
accrued but not yet paid to the Consultant hereunder shall be due and payable
within thirty (30) days after the time of such termination.  

Article VI
MISCELLANEOUS

6.1   Exclusions and Limitations of Liability.

(a)   All warranties, representations, guarantees, conditions and terms, other
than those expressly set out in this Agreement, whether express or implied by
statute, common law, trade usage or otherwise and whether written or oral are
hereby expressly excluded to the fullest extent permissible by Law.

7

--------------------------------------------------------------------------------

 

(b)   None of the Parties shall in any circumstances be liable for any claim,
whether arising in contract, tort or otherwise, for consequential, economic,
special or other indirect loss of any other Party, including losses calculated
by reference to lost profits, contracts, business, goodwill, income, production
or accruals of any such other Party (it being understood that if in connection
with any Proceeding a Party is required to pay damages to a third party based on
consequential, economic, special or other indirect losses of such third party,
such liability for such damages shall be deemed to be a direct loss of the Party
that is required to pay such amounts to such third party).

(c)   The Company acknowledges and agrees that the Consultant shall not have any
liability to the Company for any Losses made, suffered or incurred by the
Company as a result of (i) the Consultant’s complying with the terms of this
Agreement or any directions or authorizations that are provided to the
Consultant by the Company or the Manager as specifically contemplated by this
Agreement or (ii) if the Consultant requests in writing an authorization from
the Company or the Manager (together with a reasonably detailed written
explanation of the reasons for such request) in order to take a specified action
but the Company or the Manager does not provide such requested authorization,
the consequences of not taking the actions that were the subject matter of such
authorization request.

(d)   The Consultant, its directors, agents, officers, employees, subsidiaries
and Affiliates, as agents of the Company, shall not be liable to the Company or
to any other Person for any act or omission committed in the performance of this
Agreement unless such act constitutes bad faith, gross negligence, fraud or
willful and wanton misconduct.  Notwithstanding any other provision in this
Agreement, in no event shall the Company make any claims against the Consultant
or its Affiliates on account of any alleged errors of judgment made in good
faith in the development or operation of the Auditoriums in accordance with the
terms of this Agreement.

(e)   The Parties accept that the limitations and exclusions set out in this
Section 6.1 are reasonable having regard to all the circumstances.

6.2   Company Subsidiaries.  The Parties acknowledge that the Company may cause
one or more Facilities to be owned by a Company Subsidiary.  The Consultant
agrees that the Company may designate one or more Company Subsidiaries to
receive the Theater Services to be performed by the Consultant with respect to
any Facility and all references herein to the Company shall be construed to
include any such Company Subsidiary; provided however, that the Company and any
Company Subsidiary receiving any Theater Services from the Consultant shall be
jointly and severally liable for the Consulting Fee, Consultant Expenses and
indemnification obligations payable under this Agreement.  

6.3   Succession and Assignment; No Third‑Party Beneficiaries.  This Agreement
shall be binding upon and inure to the benefit of the Parties and their
respective successors and permitted assigns.  No Party may assign, delegate,
sub‑contract or otherwise transfer either this Agreement or any of its rights,
interests or obligations hereunder without the prior written approval of the
Company (in the case of a transfer by the Consultant) or the Consultant (in the
case of a transfer by the Company); provided, that the Consultant shall be
entitled to (a) designate one or more Affiliates of the Consultant to perform
its obligations hereunder and/or (b) sub‑contract with

8

--------------------------------------------------------------------------------

 

third parties (other than a Class B Competing Business) the performance of its
duties with respect Theater Services provided that no such designation or
sub‑contract arrangement shall relieve any Party of its obligations under this
Agreement; provided, further, that the Consultant shall not be entitled to
assign this Agreement to a Class B Competing Business without the Company’s and
Manager’s prior written consent (except where such assignment is a result of the
change in Control of Consultant).  The Manager is intended to be a third party
beneficiary of this Section 6.3.  Except as expressly provided herein, this
Agreement is for the sole benefit of the Parties and nothing in this Agreement
(whether expressed or implied) will give or be construed to give any Person,
other than the Parties, any legal or equitable rights in connection with this
Agreement.  Any purported assignment in breach of this Section 6.3 shall be void
and confer no rights on the purported assignee.

6.4   Transaction Costs.  Except as otherwise specified herein, the Company
shall bear the costs and expenses in connection with the preparation,
negotiation, execution and performance of this Agreement.

6.5   Notices and Communications.

(a)   All notices, requests, demands, claims and other communications required
or permitted to be delivered, given or otherwise provided under this Agreement
must be in writing and must be either personally delivered, mailed by first
class mail (postage prepaid and return receipt requested), sent by electronic
mail with confirmation of transmission by the transmitting equipment or sent by
reputable overnight courier service (charges prepaid) to the recipient at the
address below indicated:

If to the Company or a Company Subsidiary:

FE Concepts, LLC
12400 Coit Road, Suite 800
Dallas, TX 75251
Attention:        Gary Witherspoon

E‑mail:           gw@cbcap.com

If to the Consultant:

CNMK Texas Properties, LLC
3900 Dallas Parkway
Plano, Texas  75093
Attention:     Michael Cavalier, General Counsel

E Mail:        mcavalier@cinemark.com

(b)   Each of the Parties may specify an address or email address different than
that set forth in Section 6.5(a) by giving notice in accordance with Section 6.5
(a) to the other Parties.

9

--------------------------------------------------------------------------------

 

6.6   Severability.  Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction will not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.  In the event that any provision hereof would, under
applicable Law, be invalid or unenforceable in any respect, each Party hereto
intends that such provision will be construed by modifying or limiting it so as
to be valid and enforceable to the maximum extent compatible with, and possible
under, applicable Law.

6.7   Amendments, Waivers and Remedies.

(a)   No amendment or waiver of any provision of this Agreement will be valid
and binding unless it is in writing and signed, in the case of an amendment, by
each of the Parties hereto, or in the case of a waiver, by the Party against
whom the waiver is to be effective; provided, that Section 6.3 may not be
amended without the consent of the Manager.

(b)   No waiver by any Party of any breach or violation of, or default under or
inaccuracy in, any representation, warranty or covenant hereunder, whether
intentional or not, will extend to any prior or subsequent breach or violation
of, or default under or inaccuracy in, any such representation, warranty or
covenant or affect in any way any rights arising by virtue of any such prior or
subsequent occurrence.  No delay or omission on the part of any Party in
exercising any right, power or remedy under this Agreement will operate as a
waiver thereof.

6.8   Confidentiality.

(a)   Subject to Section 6.8(b), the Parties shall treat as strictly
confidential all information received or obtained as a result of entering into
or performing this Agreement which relates to:  (i) the provisions of this
Agreement, or any document entered into pursuant to this Agreement; (ii) the
negotiations relating to this Agreement; (iii) the provision of the Theater
Services or the Business; and/or (iv) any of the other Parties, or their
respective businesses, operations, assets, liabilities, financial condition or
results of operations.

(b)   The restrictions in Section 6.8(a) shall not apply to prevent the use or
disclosure of any confidential information if the relevant use or
disclosure:  (i) is required by applicable Law or any Governmental Authority of
competent jurisdiction, subject to the condition that the disclosing Party will
provide notice of such requirement to the non‑disclosing Parties prior to
disclosing any confidential information; (ii) is made to any legal, financial or
other adviser, auditor, financing source, shareholder or other Affiliate of the
disclosing Party, subject to the condition that the Party making the disclosure
shall be responsible for ensuring that such Persons comply with this Section 6.8
as if they were parties to this Agreement; (iii) is made to the officers or
employees of the disclosing Party or any Affiliate thereof who need to know the
information for the purposes of the transactions effected or contemplated by
this Agreement, subject to the condition that the Party making the disclosure
shall be responsible for ensuring that such Persons comply with this Section 6.8
as if they were parties to this Agreement; (iv) is in or becomes part of the
public domain other than through an action of any Party; or (v) is approved in
writing in advance by the Company (in the case of a disclosure by the
Consultant) or the Consultant (in the case of a disclosure by the Company), as
the case may be.  For the avoidance of doubt, it is understood and agreed that
the Consultant and/or its Affiliates are required to make

10

--------------------------------------------------------------------------------

 

public disclosures of material facts and events under U.S. federal securities
law and that nothing contained in this Agreement shall be construed to prevent
the Consultant or such Affiliates from making such public disclosures
(including, without limitation, public filings or disclosures relating to this
Agreement, the Company, or the Business of the Company) as they determine, in
their sole and absolute discretion, is required by applicable law or
regulations.

6.9   Counterparts.  This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute but one and the same instrument.

6.10   Entire Agreement.  This Agreement constitutes the entire agreement among
the Parties hereto with respect to the subject matter hereof and supersedes any
and all prior discussions, negotiations, proposals, undertakings, understandings
and agreements, whether written or oral, with respect to such subject matter.

6.11   No Partnership, Etc..  Nothing in this Agreement or any document referred
to in it or any arrangement contemplated by it shall be construed as creating a
joint venture or partnership between the Parties for any purpose whatsoever and
no Party shall have the power or authority to bind any other Party or impose any
obligations on it to the benefit of any third party.

6.12   Construction.  The Parties have participated jointly in the negotiation
and drafting of this Agreement.  In the event an ambiguity or question of intent
or interpretation arises, this Agreement will be construed as if drafted jointly
by the Parties and no presumption or burden of proof will arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement.  Except as otherwise explicitly specified to the contrary,
(a) references to a Section, Article or Schedule mean a Section or Article of,
or Schedule to, this Agreement, (b) the word “including” will be construed as
“including without limitation,” (c) references to a particular statute or
regulation include all rules and regulations thereunder and any predecessor or
successor statute, rules or regulation, in each case as amended or otherwise
modified from time to time and any reference to a document is to that document
as varied, supplemented or replaced from time to time by agreement between the
parties thereto, (d) the headings contained in this Agreement are for
convenience purposes only and will not in any way affect the meaning or
interpretation of this Agreement, (e) words in the singular or plural form
include the plural and singular form, respectively, (f) use of any gender
includes the other genders, (g) any reference to writing shall include any modes
of reproducing words in a legible and non‑transitory form, (h) references to a
particular Person include such Person’s successors and assigns to the extent not
prohibited by this Agreement, and (i) the Schedules and Recitals hereto form
part of this Agreement and shall have effect as if set out in full in the body
of this Agreement, and any reference to this Agreement includes the Schedules
and Recitals hereto.

6.13   Governing Law.  This Agreement, the rights of the Parties hereunder and
all Proceedings arising in whole or in part under or in connection herewith,
will be governed by and construed in accordance with the domestic substantive
laws of the State of Texas, without giving effect to any choice or conflict of
law provision or rule that would cause the application of the laws of any other
jurisdiction.

11

--------------------------------------------------------------------------------

 

6.14   Arbitration.  Any claim, dispute or other matter in question between the
Parties hereto arising out of or relating to this Agreement, the rights of the
Parties hereunder or the breach hereof, shall be decided by arbitration in
accordance with the rules of the American Arbitration Association in effect on
the Effective Date before three arbitrators; one designated by the Company, one
designated by the Consultant and the third designated in accordance with the
Rules of the American Arbitration Association.  Any such arbitration shall be
conducted in Dallas, Texas, unless the Parties mutually agree to another
location.  The arbitrators shall be qualified by education, training or
experience as may be appropriate according to the nature of the claim, dispute
or other matter in question.  The foregoing agreement to arbitrate and any other
agreement to arbitrate shall be specifically enforceable under the prevailing
arbitration law.  The award rendered by the arbitrators shall be final, and
judgment may be entered upon it in accordance with applicable Law in any court
having jurisdiction thereof.  To the extent permitted by law, by agreeing to
engage in the arbitration provided for in this Section 6.14, the Parties waive
their right to appeal any decision made by the arbitrators.  The demand for
arbitration shall be made within a reasonable time after the claim, dispute or
other matter in question has arisen; and in no event shall it be made after the
date when institution of legal or equitable proceedings based on such claim,
dispute or other matter in question would be barred by the applicable statute of
limitations.  All costs and expenses (including reasonable attorneys’ fees and
costs) incurred in connection with any such arbitration shall be borne in the
manner which the arbitrators making the determination shall
direct.  Notwithstanding the provisions of this Section 6.14, either Party may
seek appropriate injunctive relief for any threatened breach.

6.15   Affiliate Transactions.  In connection with the provision of the Services
under this Agreement, the Consultant may purchase necessary goods, supplies,
rights and services (a) from or through any of its Affiliates or (b) pursuant to
arrangements Consultant Related Facilities so long as (i) any such transaction,
series of transactions or arrangement is disclosed to the Company and approved
by the Board including at least one Board member not affiliated with the
Consultant, (ii) in respect of any such Affiliate transaction or series of
transactions, the terms and conditions thereof are competitive with the prices
and terms of goods, supplies, rights and services of like quality available from
non‑Affiliated third parties in an arm’s length transaction, and (iii) in
respect of such shared arrangements, the allocations of costs with respect
thereto are fair and reasonable and, if applicable, consistent with the
methodology used by the Consultant and its subsidiaries and Affiliates to
allocate similar costs among the Consultant Related Facilities.

6.16   Authority; Binding Agreement.  Each Party represents and warrants that
(a) it is a corporation, limited liability company, partnership or other entity,
as applicable, duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, (b) it has the requisite power and
authority to execute, deliver and perform this Agreement, (c) the execution,
delivery and performance by it of this Agreement has been duly and validly
authorized by all necessary actions on its part, and (d) this Agreement
constitutes the legal, valid and binding obligations of such Party, enforceable
against such Party in accordance with its terms.

6.17   Further Assurances.  Each Party hereto shall further execute and deliver
all such other appropriate supplemental agreements and other instruments and
take such other action as may be necessary to make this Agreement fully and
legally effective, binding and enforceable as between the Parties and as against
third parties, or as the other Parties may reasonably request.

[SIGNATURE PAGES FOLLOW]

12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has executed this Theater Services
Agreement as of the date first above written.

 

 

THE COMPANY:

 

 

 

 

FE CONCEPTS, LLC

 

 

 

 

By:

/s/ W. Mark Moore

 

Name:

W. Mark Moore

 

Title:

Manager

 

 

THE Consultant:

 

 

 

 

CNMK TEXAS PROPERTIES, LLC

 

 

 

 

By:

/s/ Michael Cavalier

 

Name:

Michael Cavalier

 

Title:

EVP – General Counsel

 

 

 

Signature Page to Theater Services Agreement

--------------------------------------------------------------------------------

 

Schedule I

Certain Defined Terms

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with such Person.  For the purposes of this definition, “control” when used with
respect to any specified Person means the power to direct or cause the direction
of the management and policies of such Person, directly or indirectly, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “controlling” and “controlled” have meanings correlative of the foregoing.

“Agreement” has the meaning set forth in the Preamble hereto.

“Auditoriums” has the meaning set forth in the Recitals hereto.

“Board” means the Board of Managers of the Company.

“Business” means the business conducted at any Facility.

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for business in Dallas, Texas.

“Cause” means (i) the commission of fraud, embezzlement or theft by the Company
as determined by a court of competent jurisdiction; (ii) a breach by the Company
of this Agreement, if such breach is not cured within five (5) Business Days
(for any monetary breach) or sixty (60) days (for any non-monetary breach that
the Company makes reasonable efforts to cure during such cure period) after the
Consultant provides written notice of such breach to the Company; or (iii) the
intentional wrongful damage by the Company to the business reputation of the
Consultant or its subsidiaries in a manner that has a material adverse effect on
the Consultant and its subsidiaries, all only if so determined by a court of
competent jurisdiction.

“Change in Control” means the occurrence after the Effective Date of any one or
more of the following:

(i)   any Person becomes the beneficial owner, directly or indirectly, of Common
Stock of the Consultant or Cinemark Holdings, Inc. representing more than fifty
percent (50%) of the Consultant or Cinemark Holdings, Inc.’s then outstanding
Common Stock;

(ii)   any consolidation, merger, recapitalization or similar transaction
involving the Consultant or Cinemark Holdings, Inc.; or

(iii)   the sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all or any material portion of the assets of
the Consultant or Cinemark Holdings, Inc.

“Cinemark” means CNMK Texas Properties, LLC.

Schedule I - 1

 

--------------------------------------------------------------------------------

 

“Class B Competing Business” means an entertainment facility incorporating
restaurants, games and bowling.

“Company” has the meaning set forth in the Preamble hereto.

“Company Indemnified Person” has the meaning set forth in Section 4.2.

“Company Subsidiary” means any corporation, limited liability company, limited
partnership or other entity that is directly or indirectly wholly owned by the
Company.

“Consultant” has the meaning set forth in the Preamble hereto.

“Consultant Expenses” has the meaning set forth in Section 3.2.

“Consultant Indemnified Persons” has the meaning set forth in Section 4.2.

“Consultant Related Facility” means an entertainment facility (other than a
Facility) owned or operated by the Consultant or its Affiliates.

“Consulting Fee” has the meaning set forth in Section 3.1.

“CSC” means the Customer Support Center where the network operating control
center for a Facility is located.

“Effective Date” has the meaning set forth in the Preamble hereto.

“Facilities” has the meaning set forth in the Recitals hereto.

Governmental Authority” means any United States federal, state or local
government or any foreign government, or any political subdivision thereof, any
multinational organization or authority or any authority, agency or commission
entitled to exercise any administrative, executive, judicial, legislative,
police, regulatory or taxing authority or power, any court or tribunal (or any
department, bureau or division thereof), or any arbitrator or arbitral body.

“Law” means any United States federal, state or local, or any foreign, law,
statute, standard, ordinance, code, rule, regulation, resolution or
promulgation, any order, writ, judgment, injunction, decree, stipulation,
ruling, determination or award entered by or with any Governmental Authority, or
any license, franchise, permit or similar right granted under any of the
foregoing, or any similar provision having the force or effect of law.

“LLC Agreement” has the meaning set forth in the Recitals hereto.

“Losses” has the meaning set forth in Section 4.1.

“Management Agreement” means the Management Services Agreement between the
Company and the Manager of even date herewith pursuant to which the Manager has
agreed to provide the Management Services.

“Management Services” has the meaning set forth in the Recitals hereto.

Schedule I - 2

 

--------------------------------------------------------------------------------

 

“Manager” has the meaning set forth in the Recitals hereto.

“Parties” has the meaning set forth in the Preamble hereto.

“Person” means any individual or corporation, association, partnership, limited
liability company, joint venture, joint stock or other company, business trust,
trust, organization, governmental or regulatory body or authority or other
entity of any kind.

“Proceeding” means any action, cause of action or suit (whether in contract or
tort or otherwise), litigation (whether at law or in equity, whether civil or
criminal), controversy, assessment, arbitration, investigation, hearing, charge,
complaint, demand, notice or proceeding to, from, by or before any Governmental
Authority.

“RMA” means Return Merchandise Authorization for monitoring and tracking the
shipment and return of parts or replacement parts to and from the Facility to
the appropriate vendor.

“Settlement Policies” has the meaning set forth in Section 2.3.

“Term” has the meaning set forth in Section 5.1.

“Theater Services” means the services to be provided by the Consultant pursuant
to Article I of this Agreement.

“Third Party Claim” has the meaning set forth in Section 4.1(a).

“TMS” means the Theater Manager Server for the theater auditoriums located in a
Facility.

“Transition Services Period” has the meaning set forth in the Management
Agreement.

Schedule I - 3

 